UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANTHONY RUCANO,

                           Plaintiffs,                              No. 9:18-CV-218
                                                                    (GTS/CFH)

             v.

D. VENETTOZZI, et al.,

                           Defendants.


APPEARANCES:                             OF COUNSEL:

Anthony Rucano
11-A-0528
Green Haven Correctional Facility
P.O. Box 4000
Stormville, New York 12582
Plaintiff pro se

Attorney General for the                 CHRISTOPHER LIBERATI-CONANT, ESQ.
   State of New York                     Assistant Attorney General
The Capitol
Albany, New York 12224
Attorney for Defendants

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                         ORDER

      On March 8, 2019, plaintiff filed a motion to compel discovery. Dkt. No. 64. On

March 26, 2019, defendants filed a response. Dkt. No. 70. Plaintiff filed a reply. Dkt.

No. 72.

      On April 19, 2019, the Court conducted an on-the-record conf erence with plaintiff


                                            1
and defense counsel. During that conference, the Court addressed each of the

objections raised by plaintiff in the motion to compel. Dkt. No. 64. As directed during

that conference and for the reasons stated at that time, which are incorporated by

reference herein, it is hereby

       ORDERED, that:

       1. Plaintiff’s motion to compel (Dkt. No. 64) is GRANTED to the extent that

defendants shall serve supplemental interrogatory responses as directed by the Court

during the April 19, 2019 conference by May 20, 2019. Plaintiff’s motion is, in all other

respects, DENIED.

       IT IS SO ORDERED.

       Dated: April 24, 2019
       Albany, New York




                                            2
